

113 HR 3215 IH: Shutdown Pay for Members of Congress Act of 2013
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3215IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Gallego introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Legislative Reorganization Act of 1946 to suspend the salary of Members of Congress and deem Members of Congress as non-essential employees during a government shutdown. 1.Short titleThis Act may be cited as the Shutdown Pay for Members of Congress Act of 2013.2.Elimination of pay for Members of CongressSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended by amending the section to read as follows:(C)Effective with the termination of a fiscal year at the end of which the U.S. House of Representatives and the U.S. Senate fail to reach agreement on government spending, Members of Congress may not receive pay until a government spending agreement by the U.S. House of Representatives and U.S. Senate on future spending is agreed to..3.Definition of essential and non-Essential Federal employeesConsistent with the Constitution and the Anti-Deficiency Act, 31 U.S.C. 1341, 1342, the Committee on House Administration is required to consider the following definitions for the legislative branch including:(1)Employing authority under House Rules where Members of Congress would be deemed non-essential.4.Effective dateThe amendments made by this Act shall apply with respect to any adjustment which, but for this Act, would otherwise become effective in the event of a lapse in appropriations for government spending where the government would thereby shut down.